Citation Nr: 0402602	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  02-10-092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1943 to 
November 1945.  He died in July 1990.  The appellant is his 
widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2001, 
a statement of the case was issued in May 2002 and a 
substantive appeal was received in June 2002.  The appellant 
failed to report for a Board hearing scheduled for January 
2003.  Therefore, the hearing request is considered 
withdrawn.  38 C.F.R. § 20.704(d) (2003).

REMAND

The veteran's death certificate of record shows that the 
veteran's death was caused by respiratory failure which was a 
consequence of small cell carcinoma of the lung.  The record 
also contains a September 2001document from the Navy which 
states that due to the veteran's occupation of Electrician's 
Mate, it is probable that the veteran was exposed to asbestos 
in service.  The appellant's contention is that the veteran's 
small cell carcinoma of the lung was caused by his exposure 
to asbestos in service.  However, there is no medical opinion 
of record addressing the etiology of the lung cancer which 
caused the veteran's death.  The Board believes that a 
medical etiology opinion is necessary in this case to comply 
with 38 C.F.R. § 3.159(c)(4).

Additionally, although the RO sent the appellant a letter in 
March 2001 outlining the types of evidence needed to 
substantiate her claim, it is not clear whether that letter 
fully addressed other notice and assistance requirements 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
implementing regulations, now codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  In view of the need to 
return the case for a medical opinion, additional action to 
ensure full compliance with VCAA is also appropriate. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant has been 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).  The 
RO's action in this regard should be 
accomplished in such a manner so as to 
comply with the holding of the United 
States Court of Appeals for Veterans 
Claims in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004).  

2.  The RO should take appropriate action 
to obtain any medical evidence not 
already of record concerning the 
veteran's lung cancer.

3.  The RO should obtain a medical 
opinion regarding the etiology of the 
veteran's lung cancer.  It is imperative 
that the examiner review the veteran's c-
file, with particular attention to the 
June 1990 pathology report, the July 1990 
death certificate and the September 2001 
statement from the Navy regarding 
asbestos exposure.  The examiner should 
be asked to provide an opinion on whether 
it is at least as likely as not (a 50% or 
higher degree of probability) that the 
veteran's lung cancer which caused his 
death was related to the veteran's active 
duty service, to include exposure to 
asbestos.  A rationale for all opinions 
expressed should be provided.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the appellant and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




